 WESTINGHOUSE BROADCASTING CO.157Westinghouse Broadcasting Company,Inc.; and Amer-ican Federation-of Television&Radio Artists, SanFrancisco Local;^Branch of AssociatedActors & Art-istsof America,AFL-CIO,Petitioner.Case 20-RC-9455'-January27, 1971111.'DECISION -AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINS "Upon a petition duly,filed under Section 9(c) of theAct by American Federation of Television & RadioArtists; San Francisco Local, Branch -of AssociatedActors & Artists of America, AFL-CIO, on July 14,1970, a hearing was held on August 27, 1970, beforeJerrold C. Schaefer, Hearing Officer of the NationalLabor Relations Board. On October 2, 1970, the Re-gional Director for Region 20 issued an order trans-ferring the case to the Board. Thereafter, briefs weretimely filed by the Employer and Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act, for the followingreasons:The Employer is an Indiana corporation with itsprincipal office in New York City. The Employer op-eratestelevision stationKPIX in San Francisco,which annually hasgross receipts in excess of $100,000and annually purchases services valued in excess of$50,000 from outside the State of California.The Petitioner seeks to represent a unit of all full-time and part-time news producers. The Employercontends that the requested unit is inappropriate forcollective-bargainingpurposes because the newsproducers are supervisors within the meaning of Sec-tion 2(11) of the Act, and that the one desk assistantsought to be included cannot by himself constitute anappropriate unit.The news department is under the overall supervi-sionof the news director of KPIX who reports to theprogram manager of the station. In addition,to thedirector, the news department consists of an assistantnews director, an assignment editor, 7 news producers(at issue here), a producer-director, 14 staffnewsmen(newscasters, reporters, sports reporter, 'weekendsports reporter, and meteorologist), 2 film processors,7 news cameramen, 6news film technicians, I deskassistant,-and 1 production assistant. At the time ofthe hearing the newsroom operated from 3 a.m. to11:45 p.m. on weekdays and from 9 a.m. to 11:45 p.m.on weekends. The news director's normal hours arefrom9:15 a:m. to 7:30 p.m. Monday through Friday.The assistant news director's' normal hours are from9:45 a.m. to 7:45 p.m. Monday through Friday. Theassignment editor's hours are from 7 a.m. to 4 p.m.Monday through Friday. The assignment editor oper-atesthe assignment desk which is the communicationscenter of the newsroom and assigns seven reportersand seven cameramen to cover stories in the field asthey break. In the absence of the assignment editor,the assignment desk is operated by a news producer.The news department originates five half-hourshows daily at 7 a.m., 12 noon, 6 p.m., 7 p.m., and 11p.m., and two half-hour shows on both Saturday andSunday. Each daily news show has its own producer.Two news producers are responsible for the fourweekend news programs.Each news producer is completely responsible forthe content of his news program. To this end he re-views the script prepared by thenewsreporters andthe film of the cameraman; determines which talent(newscasters/reporters) will present what stories, in-cluding the assignment of persons not scheduled; de-cides the time for each news segment; setsthe placesfor commercials; assigns news reporters the writing ofnecessary story lead-ins, oversees the work of the filmprocessor; supervises the editing of the film techni-cian; and reviews the total script of the program forcontinuity, accuracy, and adherence to company poli-cy.Additionally, news producers review films from"stringers" (free agents who offer news films for sale)and decides whether to purchase such films. If string-er films are purchased, the news producer contacts anews processor at his home and-directs him to reportto work and process the film. The news producer su-pervises the editing of stringer film by the news pro-cessor.News processors are paid overtime for thiswork.Whenever a newsroom employee fails to report towork for any reason,it isthe responsibility of the newsproducer to secure a replacement.In the absence of the assignment editor, news pro-ducers assignnewsreporters and cameramen to sto-ries and reassign them as needed. They have the au-thoritytoassigncameramen,reporters,film188 NLRB No. 24 158DECISIONSOF NATIONALLABOR RELATIONS BOARDprocessors, and film editors overtime work, and to callemployees in to work outside of their scheduled shifts.News producers meet with the news director dailyto determine and formulate company policy deci-sions.The discussionin these meetings include assign-ment of newsstories,company policymatters,utilizationof manpower, critique of the previous day'sprograms,personnelproblems, and evaluation andreview ofthe performance of employees.News producers are considered by the employees aspart of managementand the supervisory structure.They are paid from the supervisory payroll-bi-monthly instead of weekly as other employees. Theyare eligiblefor participationin a managementdisabil-ity plan, a right accorded only supervisory and man-agementemployees.The news directorhas informed each news pro-ducer that his is the"boss" of the newsroom and thathe is responsible for the entire content of the newsprogram and all the people that work on it.Based on the foregoing and the record as a whole,we are persuaded that the news producers responsiblydirect the work of other employees, and that theypossess other indicia of supervisory authority as notedabove.We therefore conclude and find that they aresupervisors within the meaning of Section 2(11) of theAct.Accordingly we will dismiss the petition.ORDERIt ishereby ordered that the petitionfiled herein be,and it herebyis,dismissed.